Barrett, J.
I concur, but I think Mr. Justice Daniels unnecessarily minimizes the testimony as to IClien’s agency. It is true that when the conversation between the plaintiff’s mother and Klien was admitted the proof of Klien’s agency was slight. But subsequently Klien himself was called as a witness, and he testified as follows: “I frequently went into that house, 421, in 1889, to collect the rent; sometimes to look for repairing, and reporting it to the owners. It was my duty to look after repairs, and report to the owners. Whenever I found anything to report, I reported it to the owners. ” This certainly cured any difficulty with regard to the testimony previously given. I agree, however, that the damages were excessive, and that there should be a new trial unless the plaintiff chooses to stipulate as indicated in Mr. Justice Daniel’s opinion.